

Addendum No. 2 to and Ratification of
the
AMP-Biophan License Agreement


This Addendum No. 2 (“Addendum”) is an addendum to and ratification of the
AMP-Biophan License Agreement, dated as of February 24, 2005 (as amended or
otherwise modified, the “License Agreement”).


This Addendum is dated and effective as of ____________________, 2009 (the
“Addendum Date”), and is between aMRIs Patente Verwaltungs GmbH & Co. KG (“KG”)
and Biophan Technologies, Inc. (“Biophan”), the parties to the License
Agreement. KG and Biophan are collectively called the “Parties” and each may be
referred to as a “Party.”


Background. aMRIs Patente GmbH (“AMP”) and Biophan initially entered into the
License Agreement, which relates to magnetic resonance imaging and safety and
image compatibility technologies, including Patent Rights, Know-how and Clinical
IP (collectively, “IP Rights”). KG was later substituted for AMP as licensor
under the License Agreement, pursuant to the Addendum and Ratification, dated
July 28, 2005. The Parties are restructuring the relationship between Biophan,
KG, AMRIS Patente GmbH, Tomovation GmbH and Michael Friebe and, in consideration
of the entry into the Settlement Agreement between Biophan and KG entered into
on the date hereof (the “Settlement Agreement”), Biophan is willing to terminate
certain rights in and to the IP Rights granted to it in the License Agreement.
Provided, however, that Biophan shall retain all rights as to the Stent IP
(defined below) under the Exclusive License Agreement with Boston Scientific
Scimed, Inc. (“BSS”), dated June 30, 2005 (the “BSS Agreement”), copies of which
have been made available to KG.


Now, therefore, in consideration of the premises and intending to be legally
bound, the Parties acknowledge and agree as follows:


 
1.
Terms used in this Addendum No. 2 and defined in the License Agreement shall
have the meanings specified in the License Agreement.



 
2.
All rights and licenses granted to Biophan under the License Agreement as to the
Vena Cava Rights (as defined in the BSS Agreement) and all corresponding
Know-How and Clinical IP are hereby terminated and re-vest fully in KG as of
February 28, 2009. Intellectual Property Rights to filters and other inserts
(other than vena cava filters) for other vessels remain in effect under the
License Agreement.



 
3.
All rights and licenses (other than the Vena Cava Rights) granted to Biophan
under the License Agreement and the corresponding Know-How and Clinical IP (the
“Stent IP”) are hereby terminated and re-vest fully in KG as of February 28,
2009, except that:



 
a.
All rights and licenses in the Stent IP granted to Biophan under the License
Agreement, and which Biophan has sublicensed to BSS under the BSS Agreement, are
and shall remain in full force and effect for the duration of the term of the
BSS Agreement.


 
 

--------------------------------------------------------------------------------

 
2
 
 
b.
All rights and obligations to prosecute, maintain and enforce patent
applications and patents of the Stent IP granted to Biophan under Section 6.1 of
the License Agreement are and shall remain in full force and effect for the
duration of the term of the BSS Agreement, but KG shall oversee the filing of
new and prosecution of all pending patent applications of the Stent IP Rights;
provided, however, that Biophan will only be obligated to pay legal fees and
out-of-pocket costs under Section 6.2 of the License Agreement if:



 
i.
KG notifies Biophan of (1) the amount of predictable fees and costs, e.g.
maintenance fees,  and (2) in the case of unpredictable fees and costs based on
a “not to exceed” estimate by patent or legal counsel, without undue delay and
if possible, at least eight (8) weeks before an action must be submitted to the
applicable Patent Office (“Due Date”); and



 
ii.
Biophan does not object to the payment at least seven (7) days before the Due
Date.



 
iii.
Notwithstanding the foregoing, Biophan shall reimburse the legal fees and out of
pocket cost incurred by KG as of January 1, 2009 as listed in Exhibit 1.



 
c.
KG covenants and warrants that it will not do or omit to do any act which would
terminate or diminish in any way the Stent IP rights granted to BSS under (i)
the BSS License, which shall remain in full force and effect for the full term
of the BSS Agreement, or (ii) the BSS Agreement, except as otherwise permitted
by this Addendum No. 2.



 
d.
KG waives all rights of termination under the License Agreement for acts or
omissions of Biophan (including but not limited to non-payments of amounts due)
before the Addendum Date.



 
e.
Except as otherwise stipulated herein, Biophan and KG each releases the other
and its affiliates, officers and directors from all claims and causes of action,
whether known or unknown, for acts and omissions accruing before the Addendum
Date, including without limitation claims and causes of action of KG against
Biophan for amounts otherwise due to KG.



 
f.
Biophan Inc. will pay all license fees stipulated in the License Agreement, for
the period after December 31, 2008.



 
4.
This Addendum No. 2 states the entire understanding among the Parties directed
to the termination of certain rights and licenses granted by KG to Biophan and
there are no other agreements, written or oral, express or implied.


 
 

--------------------------------------------------------------------------------

 
3
 
 
5.
The License Agreement (including all Exhibits), as amended by the AMP and KG
Acknowledgement and Waiver, dated June 30, 2005, the Addendum dated as of July
28, 2005, and this Addendum No. 2, remains in full force and effect.



 
6.
This Addendum No. 2, the Settlement Agreement and the further Settlement
Agreement between Biophan Technologies Inc., Biophan Europe GmbH, Tomovation
GmbH and Andreas Melzer shall simultaneously become valid and binding upon the
respective parties upon all these agreements being signed.



In witness whereof, the Parties have executed this Addendum No. 2 to the License
Agreement.


aMRIs Patente Verwaltungs GmbH & Co. KG
 
By: /s/ Andreas Melzer
Name: Prof. Dr. Andreas Melzer
Title:   Chief Executive Officer
 
Biophan Technologies, Inc.
 
By: /s/ John Lanzafame
Name: John Lanzafame
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 
4
 
Exhibit 1


bereits angefallene Patent-Rechnungen Januar bis März 2009 (costs incurred until
March 2009)
                     
Re.datum
 
Re.betrag
Gesthuysen, von
Rohr & Eggert
 
Re. 0162/09, Canada, MR Imaging method
 
15.01.2009
 
505,75 €
Gesthuysen, von
Rohr & Eggert
 
Stent-u. MR-Bildgeb.verfahren
 
24.02.2009
 
1.428,00 €
Gesthuysen, von
Rohr & Eggert
 
Re. 0518/09, Japan, MR Imaging Method and Medical Dev.
 
24.02.2009
 
2.052,75 €
Gesthuysen, von
Rohr & Eggert
 
Re. 0513/09, Japan MR Imaging Method
 
24.02.2009
 
1.874,25 €
Gesthuysen, von
Rohr & Eggert
 
Re. 6352/09, US Stent and MR Bildgeb.
 
24.02.2009
 
1.428,00 €
Gesthuysen, von
Rohr & Eggert
 
Re. 0813/09, Japan MR Imaging Method
 
16.03.2009
 
1.636,25 €
Gesthuysen, von
Rohr & Eggert
 
US-patent Vessel Filter, Re. 0974/09
 
25.03.2009
 
1.755,25 €
             
noch zu erwartende Patent-Rechnungen im März 2009 (costs to be expected in March
2009)
 
Gesthuysen, von
Rohr & Eggert
 
Stent u. MR Bildgeb.Japan
 
Mrz 09
 
595,00 €
Gesthuysen, von
Rohr & Eggert
 
Vessel Filter Japan
 
Mrz 09
 
1.904,00 €
Gesthuysen, von
Rohr & Eggert
 
US-Patent Vessel Filter
 
Mrz 09
 
4.580,00 €
Gesthuysen, von
Rohr & Eggert
 
US-Patent Vessel Filter
 
Mrz 09
 
2.170,00 €
                     
Summe
 
19.929,25 €


 
 

--------------------------------------------------------------------------------

 